Citation Nr: 1414411	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-17 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  The Veteran died in August 2006.  The appellant is the Veteran's surviving spouse.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 20.900(c)(3) (2013).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

A longitudinal review of the record revealed that the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death in September 2006.  In a February 2007 rating decision, the RO entitlement to service connection for the cause of the Veteran's death.  The appellant perfected an appeal of that decision.  

In July 2013 and October 2013, the Board remanded the appellant's claim for further evidentiary development.  In October 2013, the Board specifically indicated that service personnel records were associated with the record in August 2013 and that those records were clearly not considered in the supplemental statement of the case issued in September 2013.  It was further highlighted that the appellant had not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the Board instructed the RO to review the additional evidence received and issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304 (2013).

A review of the record regrettably reveals that further development on this matter is warranted, as service personnel records were again not considered by the RO in the supplemental statement of the case issued in February 2014.  As such, the Board finds that the RO has not substantially complied with the directives of the prior October 2013 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  The Board again instructs the RO to review the additional evidence received, to include the Veteran's service personnel records, and issue a supplemental statement of the case that actually shows those documents were considered.  38 C.F.R. §§ 19.31, 20.1304 (2013).

The Board is also cognizant that the appellant has not responded to the RO's attempts to obtain authorization for the Veteran's final hospitalization records from Hospice House of Mid-Michigan.  However, an additional attempt to obtain records from the Hospice House of Mid-Michigan must be made.  38 C.F.R. §§ 3.159(c)(1) (2013).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for entitlement to service connection for the cause of the Veteran's death.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must obtain all outstanding records relevant to the claim being remanded, to include private treatment records from the Veteran's final treatment with Hospice House of Mid-Michigan and from any private psychiatrist who treated the Veteran before his death in 2006 identified by the appellant.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative, to include consideration of service personnel records associated with the record in August 2013 as well as all other evidence added to the file since the February 2014 supplemental statement of the case.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

3.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the appellant until she receives further notice; however, the appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

